Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 20 January 1812
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



Atkinson Jan. 20th 1812

I hope my Dear Sister, will excuse all my bad writing, & every inaccuracy which weekly presents itself to her view—My letters I know must appear in a very shabby ordinary Habit, for I have so little time to afford them even the Ornament of a real dress, that I am almost ashamed to send them.—And if I did not think, that as soon as they reached my beloved Sister, she would throw over them the mantle of Love, & Candor, they would not venture, but be discouraged in there approach—For I often write in such haste, as that I have not time to cast my Eye over them, before, the poor things must be posted away—
The fine scailing, & sliding which we have long had, makes many torn cloaths for me to mend, & the number of Males, I have to repair are Eleven, Which keeps Abby, & me fully employed—Abby has been very unwell ever since her Return from Boston—& Lydia, & Nabby Mitchel have terriblble coughs, & colds—George & John have escaped better than the rest of the Boarders— Please to tell Rhuthy that her favourite Thomas is a good Child—but perhaps, it would been better for him, if she had not been too indulgent—The world was never made for One—We must be accommodating, & ready to oblige, & give place to Others—I am sorry George, & Thomas are not fonder of one another—I have had no trouble with any of there Tempers, but a lothness to mind at first speaking—& a disposition to fiddle away time—no Object in view—This is a sad thing—It accomplishes nothing—
I was glad to hear that our Cousin Hannah Smith had the agreeable prospect of pledging herself, & friends in an happy marriage—Few things in this world can give greater satisfaction to Parents, than to see their Children, espicially Daughters connected with worthy, virtuous Companions—It smooths the slope of Life, & cheers our setting Sun—
Mr. Norton can with ease get him a Wife, but Where can he find a Mother to his Children?—Where is the Woman of religious principles, who will take a Charge upon herself so responsible—in whom with safety we can confide? I know but of one—& she may think she had better do good to her friends, & fellow mortals in her own precious way—rather than be accountable to any man—however devout he may be—And But if this worthy Friend, of ours should consort to become his Partner in the Cares, joys, & Sorrows of Life, it will in my mind, furnish a better argument to establish the Doctrine of disinterested Benevolence, than anything the Hopkinscians have ever yet offered the world—Not that I have the least objection to this Gentleman, as an Affectionate Husband, a learned Divine, & a faithful minister—but every One, does not see the Path of Duty in the same Line—Our Light will have divergent Rays.—& though One great Object be in view, yet we shall see it differently—
My dear Sister, I have no means of Information but from you, of any of my Friends, & when you communicate anything, please to tell me the whole Story—Who Mr Norton contemplates for a Wife, & who is to be the favoured Partner of our amiable Cousin Hannah—When Abby came from Boston, she had heard nothing of this happy Circumstance for Mr, & Mrs Smith—& our Curiosity is wonderfully excited—I miss, & for my own sake regret Mr Harrods leaving Haverhill—She was always kind like a Sister, & I could know, & hear by her, of my Boston, & Quincy friends—now that Source, is for the present cut off—.
Our Dear Sister, Cranch used to be very particular in her communications—but now I am deprived of those—She with uncommon affection, & fidelity performed the various duties of Life where resident on Earth, & is now we trust, reaping her reward in Heaven—While we rejocie in the hope, that our dear Brother & Sister are happy, yet we cannot but feel, & regret our own loss—
You ask me my Sister, “where is my Daughter’s Pen, that she does not write”—I confess I commited a great error in her Education—I discouraged her in writing when a Child, those trifling Letters, incident to her age. I mention it now, to warn other Parents, never to hinder, but to indulge, & encourage all those feeble trials of their Geniuses—though we may have to pay a most enormous Tax, for Time, paper, & Quills—She now does not like to write, because she thinks she cannot write so elegantly as you, or others, who have distinguished themselves in the Epistolary Stile—& so never uses her Pen, only when urged by necessity, or particular Obligation—
I have no patience about it—though I consider myself in some measure the Cause—I do not know but I shall now run into the other extreme, & indulge all those of whom I have the care, in too frequent writing—for they do not waste paper, & pens, most wretchedly—yet I am sure it obliges them to think—from this, Effort the mind strengthens—We know not to what an height we can reach, unless we stretch our wings—“Those move easiest, who have learnt to dance”—so those express themselves with most ease & perspececity who have early been accustomed to express their thoughts, & wants upon paper—Please to let me know, whether wild, or Garden Cellendine is what is used for Warts—
